     Case 2:90-cv-00520-KJM-DB Document 6605 Filed 04/14/20 Page 1 of 4

 1   XAVIER BECERRA                                    ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                    GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                ROBINS KAPLAN LLP
     Senior Assistant Attorney General                   2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                     Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                 Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                 Fax: (310) 229-5800
     ELISE OWENS THORN, State Bar No. 145931             E-mail: RSilberfeld@RobinsKaplan.com
 5   TYLER V. HEATH, State Bar No. 271478              Special Counsel for Defendants
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants

10
                             IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                       SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                             Case No. 2:90-cv-00520 KJM-DB (PC)

16                                        Plaintiffs, STIPULATION AND [PROPOSED]
                                                      ORDER TO EXTEND THE APRIL 14,
17                  v.                                2017 ORDER WAIVING STATE LAW
                                                      REGARDING L-WING AT
18                                                    CALIFORNIA MEDICAL FACILITY
     GAVIN NEWSOM, et al.,
19
                                        Defendants. Judge: The Hon. Kimberly J. Mueller
20

21         On April 14, 2017, the Court approved and ordered the parties’ stipulation to waive state

22   licensing requirements so that CDCR could convert 37 cells on the first floor of the L-Wing at the

23   California Medical Facility (L-1) into 70 temporary unlicensed Intermediate Care Facility (ICF)

24   level-of-care beds and two observation and restraint rooms for high-custody inmate-patients

25   referred for ICF care. (ECF No. 5605.) The Court approved the parties’ stipulation on two

26   conditions: (1) “Defendants shall report to the Special Master monthly as to whether there are

27   any inmate-patients in L-1 wing who have been custodially approved by CDCR and clinically

28   cleared by the Department of State Hospitals (DSH) for placement in one of the DSH facilities
     [3419376.1]                                    1
                                     Stip. and [Prop.] Order Extending L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6605 Filed 04/14/20 Page 2 of 4

 1   and, if so, why any such inmate-patient is in the L-1 Wing rather than in a DSH facility consistent

 2   with the patient’s Least Restrictive Housing designation or other appropriate DSH facility;” and

 3   (2) “the parties are directed to work with the Special Master to bring the plans for the L-1 Wing

 4   unit into compliance, as necessary and as expeditiously as possible, with the requirements of the

 5   October 18, 2007 order [ECF No. 2461].” (Id. at 5.)

 6         Under the April 14, 2017 order, the waiver of state law lasted for eighteen months from the

 7   date of the order. (ECF No. 5605.) The parties revisited the need for the waiver and determined

 8   that extending it for an additional eighteen-month period would provide additional intermediate

 9   care beds to meet the population’s needs. (ECF No. 5950.) On August 22, 2018, the parties

10   stipulated to continue the April 14, 2017 waiver for another eighteen months. (Id.) The current

11   waiver of state law regarding L-1 at the California Medical Facility (CMF) expires on April 15,

12   2020. (Id.)

13         As a condition of the waiver, CDCR provides monthly reports to the Special Master and

14   Plaintiffs patient level data showing offered out-of-cell time, offered structured hours, and

15   program cancellations. (ECF No. 5950.)

16         CDCR continues to need the beds in L-1 to provide additional inpatient beds pending

17   planned construction and activation of new flexible beds. The parties have reviewed issues

18   concerning L-1 and Plaintiffs seek additional assurances that Defendants will be able to comply

19   with the terms of the order waiving state law requirements. However, as a result of the need to

20   focus on issues related to the response to the COVID-19 pandemic, CDCR needs additional time

21   to resolve issues concerning the treatment provided in L-1, particularly a plan to ensure each

22   patient is offered 12 hours of out-of-cell time daily.

23         Accordingly, to provide CDCR additional time to resolve the outstanding issues concerning

24   L-1, the parties jointly request the Court extend the April 14, 2017 order waiving state law for an

25   additional six months. Defendants agree, as a condition for the extension of the waiver, to

26   develop and submit to the Special Master and Plaintiffs a plan to provide the additional

27   assurances Plaintiffs seek that Defendants will be able to comply with the terms of the order

28   waiving state law requirements. Because CDCR is unable to forecast how long patient
     [3419376.1]                                2
                                       Stip. and [Prop.] Order Extending L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6605 Filed 04/14/20 Page 3 of 4

 1   movement will be impacted by the COVID-19 pandemic, and cannot determine whether any

 2   proposed plan will provide a workable solution to ensuring CDCR consistently offers patients in

 3   L-1 twelve hours of daily out-of-cell time, at the end of five months, the parties agree to revisit

 4   the need for a further extension of the waiver.

 5             Good cause presented to the Court and appearing, the parties stipulate that the Court should

 6   extend the waivers of the licensing requirements described below for an additional six months

 7   from the date of the Court’s order.

 8             IT IS STIPULATED AND ORDERED AS FOLLOWS:

 9             1.    The following state licensing requirements shall be waived with respect to the 70

10   temporary Intermediate Care Facility beds and two observation and restraint rooms in the

11   L-Wing, L-1, at California Medical Facility:

12                   A. California Health and Safety Code section 1250(j); and

13                   B. California Code of Regulations, Title 22, sections 79501–79861.

14             2.    The waiver is extended six months to October 15, 2020;

15             3.    Defendants shall provide the Special Master and Plaintiffs a proposed plan to address

16   the issues that interfere with CDCR’s ability to consistently provide all patients in L-1 twelve

17   hours of out of cell time each day; and

18             4.    Within five months from the date of this order, the parties agree to revisit the need for

19   a further extension of the waiver.

20             The Special Master has reviewed and approves this stipulation.

21   ///

22   ///

23   ///

24

25

26

27

28
     [3419376.1]                                           3
                                          Stip. and [Prop.] Order Extending L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6605 Filed 04/14/20 Page 4 of 4

 1
       Dated: April 14, 2020                               XAVIER BECERRA
 2                                                         Attorney General of California
                                                           ADRIANO HRVATIN
 3                                                         Supervising Deputy Attorney General

 4
                                                           /S/ ELISE OWENS THORN
 5                                                         Elise Owens Thorn
                                                           Deputy Attorney General
 6                                                         Attorneys for Defendants

 7
       Dated: April 14, 2020                              ROSEN BIEN GALVAN & GRUNFELD LLP
 8
                                                           /s/ Cara Trapani________________
 9                                                         Cara Trapani
10                                                         Attorneys for Plaintiffs

11

12             IT IS SO ORDERED.
                                                        ______________________
13     Dated: _________________                         KIMBERLY J. MUELLER
                                                        UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                    4
                                   Stip. and [Prop.] Order Extending L-1 Waiver (2:90-cv-00520 KJM-DB (PC))
